Citation Nr: 0824106	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  94-36 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post- 
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Esq.




ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision by which the RO 
denied the veteran's application to reopen a previously 
denied claim of entitlement to service connection for PTSD.

In a June 2007 decision, the Board denied the veteran's 
claim.  He appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court), and by February 
2008 Order, the Court remanded this case to the Board for 
action consistent with the February 2008 Joint Motion for 
Remand filed by VA's General Counsel and the veteran's 
attorney.

In April 2008, the Board sent the veteran a letter explaining 
his right to "another Board hearing" before a veterans law 
judge (VLJ) currently employed by the Board.  The veteran 
indicated later that month that he desired a hearing before a 
VLJ to be conducted at the Cleveland RO.  The Board letter, 
however, incorrectly stated that the veteran had had a 
hearing before the VLJ who denied reopening the claim of 
service connection for PTSD in June 2007.   Nevertheless, in 
light of the circumstances and because the veteran has 
expressly declared his wish for a Board hearing, the request 
will be implemented.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a signed April 2008 document which was sent to the veteran 
by the Board, he specifically requested a hearing before a 
traveling veterans law judge at the RO.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Schedule the veteran for a hearing before 
a traveling VLJ at the RO.  The veteran 
should be notified of the date, time, and 
place of such a hearing by letter mailed 
to his current address of record, with a 
copy to his attorney.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



